UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4539


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JEVAN ANDERSON,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (4:97-cr-00034-FL-1)


Submitted:    July 31, 2009                 Decided:   August 12, 2009


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary J. Darrow, Raleigh, North Carolina, for Appellant.     Anne
Margaret Hayes, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             This   case    is   before      us     for    a    fifth    time    on     Jevan

Anderson’s appeal from resentencing following a fourth remand

from this court.        Anderson was convicted in 1999 for conspiracy

to distribute and to possess with intent to distribute crack

cocaine,    in     violation     of    21    U.S.C.       § 846       (2006).      Between

Anderson’s initial sentence and now, the Supreme Court handed

down its landmark decisions in Apprendi v. New Jersey, 530 U.S.

466 (2000), and United States v. Booker, 543 U.S. 220 (2005),

and the United States Sentencing Commission amended the federal

sentencing guidelines for crack cocaine offenses, all of which

have impacted Anderson’s sentence.

     Most     recently,     we     found         that     the    district       court    had

properly calculated Anderson’s guidelines range to be 262 to 327

months’    imprisonment      based     upon       offense       level    thirty-six       and

criminal history category IV.               However, we vacated the 144-month

downward     variance      sentence     imposed           by    the     district      court,

finding the sentence to be both procedurally and substantively

unreasonable.       United States v. Anderson, 241 F. App’x 941 (4th

Cir. 2007) (Nos. 06-4725, 06-4849).

             Upon   remand,      the   district         court    rejected       Anderson’s

request for a downward variance sentence.                        However, because of

the retroactive amendments to the federal sentencing guidelines

pertaining    to    crack   cocaine         offenses,      which       were   promulgated

                                             2
after our most recent remand, 1 the court found that Anderson was

eligible for a two-level reduction in offense level, resulting

in   a       guidelines         range       of    210       to    262    months’       imprisonment. 2

Anderson         sought         a    downward       variance            sentence       based       on    the

disparity between his sentence and those of his co-defendants,

new evidence he asserted established that his conviction and the

drug         quantities        attributed          to       him   were        based    upon    perjured

testimony,           his       advanced      age,       and       his     family       circumstances.

Although the court declined to impose a variance sentence, the

court sentenced him to 210 months in prison, a sentence at the

bottom         of        the   amended       guidelines            range,        “because       of       the

circumstances presented here.”

                 Anderson           timely       appealed.              Counsel       filed    a     brief

pursuant            to     Anders      v.        California,            386     U.S.    738         (1967),

identifying no meritorious grounds for appeal, but questioning

whether the district court’s failure to reimpose the previous

144-month           variance         sentence       violated            the    doctrine        of       stare

decisis         and        whether        Anderson’s              sentence        was     reasonable.




         1
       See U.S. Sentencing Guidelines Manual § 2D1.1 (2007 &
Supp. 2008); USSG App. C., Amends. 706, 711, 715; USSG
§ 1B1.10(c), p.s. (2008).
         2
       The court applied the amended guidelines through an order
granting its sua sponte motion for sentence reduction pursuant
to 18 U.S.C. § 3582(c) (2006).



                                                        3
Anderson filed a pro se supplemental brief asserting additional

challenges to his sentence.

              We turn first to Anderson’s claim that the district

court    violated     the    doctrine    of   stare      decisis   by     failing   to

reimpose      the    earlier    144-month     sentence.         This    doctrine    of

precedent requires a court to follow earlier judicial rulings

when    the   same    issues     arise    again.        Here,   the     doctrine    is

inapposite because we vacated the judgment imposing the 144-

month sentence, finding the downward variance sentence to be

both procedurally and substantively unreasonable.

              Defense    counsel    also      questions       whether     Anderson’s

sentence was reasonable under Booker and its progeny.                      We review

a sentence for reasonableness, applying an abuse of discretion

standard.      Gall v. United States, 552 U.S. 38, __, 128 S. Ct.

586, 597 (2007); see also United States v. Layton, 564 F.3d 330,

335 (4th Cir. 2009).           In so doing, we first examine the sentence

for     “significant     procedural       error,”       including:      “failing    to

calculate     (or    improperly    calculating)         the   [g]uidelines    range,

treating the [g]uidelines as mandatory, failing to consider the

[18 U.S.C.] § 3553(a) [(2006)] factors, selecting a sentence

based    on   clearly       erroneous    facts,    or    failing     to   adequately

explain the chosen sentence . . . .”                  Gall, 128 S. Ct. at 597.

We “then consider the substantive reasonableness of the sentence

imposed.”      Id.    If the sentence is within the guidelines range,

                                          4
we    apply       a    presumption     of     reasonableness.             Rita    v.     United

States,    551         U.S.   338,    __,    127     S.    Ct.    2456,      2462-69     (2007)

(upholding presumption of reasonableness for within-guidelines

sentence).

              In evaluating the sentencing court’s explanation of a

selected      sentence,          we   have    consistently         held      that,     while    a

district court must consider the statutory factors and explain

its   sentence,          it   need    not    explicitly      reference        §   3553(a)      or

discuss every factor on the record, particularly when the court

imposes       a       sentence    within     a    properly        calculated      guidelines

range.     United States v. Johnson, 445 F.3d 339, 345 (4th Cir.

2006).        At the same time, the district court “must make an

individualized assessment based on the facts presented.”                                  Gall,

128 S. Ct. at 597.               Moreover, the district court must state the

individualized            reasons     that       justify    a     sentence,       even    when

sentencing a defendant within the guidelines range.                                  Rita, 127

S. Ct. at 2468.               While the individualized assessment of each

defendant need not be elaborate or lengthy, it must provide a

rationale         tailored       to   the    particular          case   at    hand     and     be

adequate to permit appellate review.                        United States v. Carter,

564 F.3d 325, 330 (4th Cir. 2009).                        The reasons articulated by

the district court for a given sentence need not be “couched in

the precise language of § 3553(a),” so long as the “reasons can

be matched to a factor appropriate for consideration . . . and

                                                 5
[are] clearly tied [to the defendant’s] particular situation.”

United States v. Moulden, 478 F.3d 652, 658 (4th Cir. 2007).                                     In

addition,        where       the    parties       present     nonfrivolous         reasons      for

imposing a sentence outside the advisory guidelines range, the

district court should address the party’s arguments and explain

why they were rejected.                     Rita, 127 S. Ct. at 2468.                  We have

reviewed        the    record       with     these       standards     in    mind    and        find

Anderson’s           sentence        to     be     procedurally        and     substantively

reasonable.

                To     the    extent      that     counsel       argues     that    Anderson’s

sentence fails to adequately reflect the crack cocaine/powder

cocaine sentencing disparity, her argument is meritless.                                        The

crack       cocaine       guidelines         amendments          address      the    disparity

between sentences for crack offenses and powder cocaine offenses

and,       as   discussed          above,    we        find   that   the     district       court

properly applied the amendments to reduce Anderson’s guidelines

range and, ultimately, his sentence.

                In accordance with Anders, we have reviewed the record

for    any      meritorious         issues       for    appeal   and   have    found       none. 3

Thus,      we    affirm      the     district          court’s   judgment.          This    court

requires        that    counsel      inform       her     client,    in     writing,       of   his


       3
        We have reviewed the claims in Anderson’s pro                                            se
supplemental brief and conclude that they are without merit.



                                                   6
right to petition the Supreme Court of the United States for

further review. If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

the client. We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    7